               Case 2:20-cv-00457-RSL Document 22 Filed 10/09/20 Page 1 of 2




 1                                                                 The Honorable Robert S. Lasnik

 2

 3

 4

 5                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
       MUTUAL OF ENUMCLAW INSURANCE                     No. 2:20-cv-00457-RSL
 8     COMPANY, a foreign insurer

 9                           Plaintiff,
                                                        ORDER TO EXTEND THE EXPERT
                      v.                                DISCOVERY DEADLINE
10
       MESA UNDERWRITERS SPECIALTY
11     INSURANCE COMPANY, a foreign insurer
       and FIRST NATIONAL INSURANCE
12     COMPANY OF AMERICA, a foreign
       insurer,
13
                           Defendants.
14

15          Upon consideration of the Stipulated Motion to Extend Expert Discovery Deadline,

16   and finding good cause for said extension, it is hereby ORDERED that the deadline for

17   Expert Discovery Deadline is amended as follows:

18          Case Event                                                 Amended Due Date

            Reports for Expert Witnesses under FRCP 26(a)(2):          December 4, 2020
19
            It is further ORDERED that this extension will not impact the other scheduled deadlines
20
     in the matter.
21

22
     Dated this 9th day of October, 2020.
23




                                                                          LETHER LAW GROUP
       ORDER TO CONTINUE EXPERT DISCOVERY DEADLINE - 1              1848 WESTLAKE AVENUE N, SUITE 100
                                                                             SEATTLE, WA 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-00457-RSL Document 22 Filed 10/09/20 Page 2 of 2




 1

 2
                                                    A
                                                    Robert S. Lasnik
                                                    United States District Judge
 3

 4

 5
     Presented By:
 6
      LETHER LAW GROUP                             FLOYD PFLUEGER & RINGER, P.S.
 7

 8
      /s/ Thomas Lether_______                     /s/ William J. Dow_________
      Thomas Lether, WSBA #18089                   Francis S. Floyd, WSBA #10642
 9
      /s/ Eric J. Neal        _____                William J. Dow, WSBA #51155
      Eric J. Neal, WSBA #31863                    Amber L. Pearce, WSBA #31626
10
      1848 Westlake Ave N., STE 100                200 West Thomas Street, Suite 500
      Seattle, WA 98109                            Seattle, WA 98119
11
      P: 206-467-5444 F: 206-467-5544              P: 206-441-4455 F: 206-441-8484
      tlether@letherlaw.com                        ffloyd@floyd-ringer.com
12
      eneal@letherlaw.com                          wdow@floyd-ringer.com
      Attorneys for Plaintiff Mutual of Enumclaw   apearce@floyd-ringer.com
13
      Insurance Company                            Attorneys for First National Insurance
                                                   Company of America
14

15
      MURPHY ARMSTRONG & FELTON, LLP
16
      /s/ James P. Murphy___________
17
      James P. Murphy, WSBA #18125
      /s/ Michael D. Topping___________
18
      Michael D. Topping, WSBA #50995
      701 Millennium Tower
19
      719 Second Avenue
      Seattle, WA 98104
20
      P: 206-985-9770 F: 206-985-9790
      jpm@maflegal.com
21
      mdt@maflegal.com
      Attorneys for Mesa Underwriters Specialty
22
      Insurance Company
23




                                                                      LETHER LAW GROUP
       ORDER TO CONTINUE EXPERT DISCOVERY DEADLINE - 2          1848 WESTLAKE AVENUE N, SUITE 100
                                                                         SEATTLE, WA 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
